DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over SOOD et al. (US 2016/0197382 A1) (hereafter SOOD) in view of Couse et al. (US 2013/0269436 A1) (hereafter Couse).
With regards to claim 1, SOOD discloses a method of testing a battery, the method comprising: transmitting sound signals through at least a portion of a test battery and receiving response signals responsive to the transmitted signals (paragraphs [0071] – [0074]; creating a test data set (inherent in measurement signals, paragraphs [0071] – [0074]) for the test battery, the test data set comprising one or more test data points corresponding to the response signals (system uses a combination of both transmitted and reflected ultrasound which inherently would include two or more test data points – see paragraph [0073]), comparing the test data set with a reference data set comprising one or more reference data points (paragraph [0074] – comparison to previously obtained scans); and determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (state of health determined – paragraph [0074]), wherein the one or more characteristics of the test battery comprise one or more of: a state of charge (SOC) of the test battery, a physical state of the test battery, or a future performance prediction for the test battery (state of health is a future performance, paragraph [0037]).
SOOD discloses the claimed invention with the exception of the reference data set comprising one or more reference data points of one or more reference batteries.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference Couse as the use of such references/standards is well-known throughout the art and is considered standard in the art of measuring and testing. 
With regards to claim 2, SOOD discloses the claimed invention with the exception of determining a degree of deviation between the test data set and the reference data set; comparing the degree of deviation to a pre-designated threshold; and determining whether one or more characteristics of the test battery are acceptable or unacceptable based on comparing the degree of deviation to a pre designated threshold.
Couse teaches in paragraphs [0038] – [0040] determining a degree of deviation between a test data set and a reference data set, comparing the degree of deviation to a pre-designated threshold (look up table utilized, paragraph [039]); and determining whether one or more characteristics of the test batter are acceptable or unacceptable based on comparing the degree of deviation to a pre-designated threshold (paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include a measurement of a degree of deviation between the test data and the reference data set, comparing the degree of deviation to a threshold, and accepting or rejecting the battery based on the measured deviation as taught by Couse as Couse teaches that such measurement of a deviation enables accurate, high-throughput and non-destructive testing of fuel cell components (batteries) to identify cracks in the components.
With regards to claim 3, SOOD discloses determining whether a fault or failure condition is present in the test battery based on the one or more characteristics in paragraphs [0097], [0104]-[0105] and [0114].
With regards to claim 4, SOOD discloses setting an alarm condition if the fault or failure condition is determined to be present in paragraphs [0104] – [0105] and [0114].
With regards to claim 5, SOOD discloses subjecting the test battery to one or more charge-discharge cycles (continuous charging/discharging, paragraphs [0071] – [0074], [0077], [0168], and [0239]); obtaining two or more test data sets during different charge-discharge cycles (paragraphs [0071] – [0074], [0077], and [0168]); and determining changes in the one or more characteristics based on comparing the two or more test data sets to the reference data (inherent in the continuous charging/discharging in combination with the continuous battery monitoring system (BMS) disclosed, paragraph [0014]).
With regards to claim 6, SOOD discloses the test data set and the reference data set being obtained from transmitting sound signals through the test battery at different times at paragraphs [0071] – [0074].
SOOD discloses the claimed invention with one or more reference batteries being different than the test battery.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) which is/are not the test battery as taught by Couse as the use of such references/standards is well-known throughout the art and is considered standard in the art of measuring and testing. 
Furthermore, the use of a “reference” standard which is NOT the test battery to determine thresholds/reference signals is merely the use common sense as not every battery could necessarily be tested for a baseline test before being installed and the use of a reference battery not the battery under test allows for the testing to be performed on batteries, etc. which were installed BEFORE the test became available. Thus, the system disclosed by SOOD can be installed on pre-installed/pre-existing systems with no modifications to the disclosed system. Please see KSR Int’l Co. v. Teleflex, Inc., 550 US 398 (2007).
With regards to claim 8, SOOD discloses the physical state of the test battery corresponding to a physical state of at least one internal part of the test battery including: structural relaxation related transport phenomena, a phase change, a mechanical strain, formation of a fracture, swelling, dissolution, or deposition of materials upon one or more surfaces of the at least one internal part of the test battery in paragraph [0056].
With regards to claim 9, SOOD discloses the claimed invention with the exception of comparing the test data set with the reference data set comprises one or more frequency analyses, the one or more frequency analyses comprising: a wavelet analysis of vectors between the test data set and the reference data set, comparing Fourier transforms determined from the test data set and the reference data set, or performing a Bayesian analysis of the test data set and the reference data set.
Couse teaches that it is known in the art of ultrasonic measuring and testing to compare Fourier transforms derived from a test battery and the reference data set (inherent in the 
Therefore, it would have obvious to one of ordinary skill at the time of the invention to provide SOOD with a comparison of Fourier transforms derived from a test battery and the reference data set as taught by Couse as Couse teaches that the comparison of the Fourier transforms (resonance response) provides a good indication of the presence of defects within the battery.
With regards to claim 10, SOOD discloses an apparatus comprising: means for transmitting sound signals (304, 404) through at least a portion of a test battery (battery cell 200) (paragraphs [0064] and [0069]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals (paragraphs [0065] and [0069]); means for creating a test data set for the test battery (A-scan or C-scan data, paragraphs [0071] – [0074]), the test data set comprising one or more test data points corresponding to the response signals (A-scan or C-scan, paragraphs [0071] – [0074]); means for comparing the test data set with a reference data set comprising one or more reference data points (paragraphs [0071] – [0074]); and means for determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (paragraph [0074]), wherein the one or more characteristics of the test battery comprise one or more of: a state of charge (SOC) of the test battery, a physical state of the test battery, or a future performance prediction for the test battery (paragraphs [0037] – [0038], [0056]).
SOOD discloses the claimed invention with the exception of the reference data set comprising one or more reference data points of one or more reference batteries.
It is known throughout measuring and testing to utilize a “standard” or “reference” test object to set thresholds and acceptability standards for an object – typically by testing a plurality of “acceptable” objects and performing aggregate signal processing methods to determine a mean or average of the test objects. 
This is specifically taught by Couse at paragraph [0038] which compares the measured waveform from the test component with a waveform from a known “good” component (i.e. a component that is free or substantially free of defects).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include the use of a reference standard obtained from a reference battery (or a plurality of reference batteries) as taught by Couse as the use of such references/standards is well-known throughout the art and is considered standard in the art of measuring and testing. 

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOOD.
With regards to claim 11, SOOD discloses a method of determining changes in a battery (abstract, paragraphs [0037] – [0038], and [0054] – [0072]), the method comprising: transmitting sound signals through at least a portion of a test battery (paragraph [0069]) and receiving response signals responsive to the transmitted sound signals during a first time period (paragraph [0070]); creating a first test data set for the test battery (paragraph [0071]), the first test data set comprising one or more test data points corresponding to the response signals during the first time period (paragraph [0071] – first test set when battery installed); transmitting sound signals through at least a portion of the test battery (paragraph [0070]) and receiving response signals responsive to the transmitted sound signals during a second time period (paragraph [0071]); creating a second test data set for the test battery (paragraphs [0071] – [0072]), the second test data set comprising one or more test data points corresponding to the response signals during the second time period (paragraph [0071]); and determining changes in one or more physical states of the test battery based on comparing the first data set and the second data set (paragraph [0071] – current test signals compared to when battery initially installed).
SOOD discloses the disclosed invention with the exception of the response signals specifically including at least one of transmission time of flight values or reflection time of flight values of one or more of the sound signals.
SOOD discloses at paragraphs [0071] that the resulting A-scan can be evaluated based on timing and/or amplitude and paragraph [0073] specifically indicates the combining of the “through-transmission assessment features” and “the pulse-echo assessment features”. 
As “time-of-flight” is a well-known and well-recognized “timing” feature upon which an A-scan can be evaluated, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to specifically include the use of time-of-flight of either the transmission (through-transmission) or reflection (pulse-echo assessment) to determine the presence of a defect within the battery.
With regards to claim 12, SOOD discloses subjecting the test battery to one or more charge-discharge cycles (paragraph [0071] – inherent in the installation of the battery for use, [0071] – [0074], [0077], and [0168]), wherein the first time period and the second time period correspond to different time periods of the one or more charge-discharge cycles (inherent in the use of “as installed” data, paragraphs [0071] – [0074], [0077]. [0168]).
SOOD discloses the claimed invention with the exception of the test battery being electrically isolated.
SOOD discloses in paragraphs [0063], [0068], and [0073] that the battery under test MAY be connected to a load. 
Therefore, SOOD does not require the battery under test to be connected to a load or be electrically connected in order to perform the disclosed testing to determine the health of the battery under test. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize SOOD to test an electrically isolated battery as the test performed by SOOD will work equally well on batteries which are connected to a load and those that are electrically isolated without any modifications to the system of SOOD necessary.
With regards to claim 14, SOOD discloses an apparatus (Figures) comprising: means for transmitting sound signals (304, 404) through at least a portion of a test battery (paragraphs [0064] and [0069]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals during a first time period (paragraph [0071] – battery tested when installed); means for creating a first test data set for the test battery (A-scan or C-scan data, paragraphs [0071] – [0074]), the first test data set comprising one or more test data points corresponding to the response signals during the first time period (paragraph [0071]); means for transmitting sound signals (304, 404) through at least a portion of the test battery (paragraph [0071]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals during a second time period (paragraphs [0071] – [0074]); means for creating a second test data set for the test battery (paragraphs [0071] – [0074]), the second test data set comprising one or more test data points corresponding to the response signals during the second time period (paragraphs [0071] – [0074]); and means for determining changes in one or more physical states of the test battery based on comparing the first data set and the second data set (controller 312 – paragraph [0071], set of signals from “as installed” compared to later test signals).
SOOD discloses the disclosed invention with the exception of the response signals specifically including at least one of transmission time of flight values or reflection time of flight values of one or more of the sound signals.
SOOD discloses at paragraphs [0071] that the resulting A-scan can be evaluated based on timing and/or amplitude and paragraph [0073] specifically indicates the combining of the “through-transmission assessment features” and “the pulse-echo assessment features”. 
SOOD to specifically include the use of time-of-flight of either the transmission (through-transmission) or reflection (pulse-echo assessment) to determine the presence of a defect within the battery.

Claims 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOOD.
With regards to claim 15, SOOD discloses a method of non-invasively testing a battery during manufacture (paragraph [0128]), the method comprising: determining that a test battery is being manufactured (paragraph [0128]); transmitting sound signals through at least a portion of the test battery (paragraphs [0071] – [0074]) and receiving response signals responsive to the transmitted sound signals (paragraphs [0071] – [0074]); creating a test data set for a test battery comprising one or more test data points (paragraph [0071]), the one or more test data points corresponding to the response signals (paragraph [0071]); comparing the test data set with a reference data set comprising one or more reference data points corresponding to a reference battery (paragraphs [0071] – [0074]); and determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (paragraphs [0056] and [0071]-[0074]).
SOOD discloses the claimed invention with the exception of the test battery being at a “pre-designated stage of manufacture” and the reference data set corresponding to a reference battery at the pre-designated stage of manufacture.
SOOD discloses in paragraphs [0119] and [0128] performing quality control assessment on a new battery, which IS a “pre-designated stage of manufacture” as it is the “end stage” of manufacture.
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system/method disclosed by SOOD to test a battery at a “pre-designated stage of manufacture” throughout the manufacturing process as the use of ultrasonics for quality control management during a manufacturing process is well-known and well-accepted through the art of ultrasonic measuring and testing. As SOOD discloses performing quality control of a manufacturing process, one of ordinary skill in the art would recognize that the system/method of SOOD could be utilized at designated steps within the manufacturing process in order to produce a higher quality battery and to correct errors within the manufacturing process at the earlies stage possible.
SOOD discloses the claimed invention with the exception of the test battery being electrically isolated.
SOOD discloses in paragraphs [0063], [0068], and [0073] that the battery under test MAY be connected to a load. 
Therefore, SOOD does not require the battery under test to be connected to a load or be electrically connected in order to perform the disclosed testing to determine the health of the battery under test. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize SOOD to test an electrically isolated battery as the test performed by SOOD will work equally well on batteries which are connected to a load and those that are electrically isolated without any modifications to the system of SOOD necessary.
With regards to claim 19, SOOD discloses testing the battery prior to first use or operation of the test battery in charge-discharge cycles in paragraph [0128].
With regards to claim 20, SOOD discloses an apparatus (Figures) comprising: means for transmitting sound signals (304, 404) through at least a portion of the test battery (paragraphs [0064], [0069] and [0070]) and means for receiving response signals (310, 410) responsive to the transmitted sound signals (paragraphs [0065] and [0069]-[0070]) ; means for creating a test data set for a test battery comprising one or more test data points (paragraph [0071]), the one or more test data points corresponding to the response signals (paragraph [0071] – A-scan or C-scan includes multiple test data points); means for comparing the test data set (controller 312) with a reference data set comprising one or more reference data points corresponding to a reference battery (paragraph [0071]-[0074]); and means for determining, in a non-invasive manner, one or more characteristics of the test battery based on the comparison (controller 312, paragraph [0056] and [0071]-[0074]).
SOOD discloses the claimed invention with the exception of the means for determining that a test battery is at a “pre-designated stage of manufacture” and the reference data set corresponding to a reference battery at the pre-designated stage of manufacture.
SOOD discloses in paragraphs [0119] and [0128] performing quality control assessment on a new battery. 
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the system/method disclosed by SOOD to test a battery at a “pre-designated stage of manufacture” and to include a means for determining when the test battery reached a particular level of manufacture as the use of ultrasonics for quality control management during a manufacturing process is well-known and well-accepted through the art of ultrasonic measuring SOOD discloses performing quality control of a manufacturing process, one of ordinary skill in the art would recognize that the system/method of SOOD could be utilized at designated steps within the manufacturing process in order to produce a higher quality battery and to correct errors within the manufacturing process at the earlies stage possible. 

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOOD in view of Couse et al. (US 2013/0269436 A1) (hereafter Couse).
With regards to claim 16, SOOD discloses the claimed invention with the exception of determining a degree of deviation between the test data set and the reference data set; comparing the degree of deviation to a pre-designated threshold; and determining whether manufacture of the test battery is to be advanced to a subsequent stage based on the comparing of the degree of deviation. 
Couse teaches in paragraphs [0038] – [0040] determining a degree of deviation between a test data set and a reference data set, comparing the degree of deviation to a pre-designated threshold (look up table utilized, paragraph [039]); and determining whether one or more characteristics of the test batter are acceptable or unacceptable based on comparing the degree of deviation to a pre-designated threshold (paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include a measurement of a degree of deviation between the test data and the reference data set, comparing the degree of deviation to a threshold, and advancing the battery to the next stage of manufacture or rejecting the battery  based on the measured deviation as taught by Couse as Couse teaches that such measurement of a deviation enables accurate, high-throughput and non-destructive testing of fuel cell components (batteries) to identify cracks in the components.
With regards to claim 17, SOOD discloses rejecting the test battery if the battery does not meet predetermined criteria at paragraph [0126].
SOOD discloses the claimed invention with the exception of specifically rejecting the test battery if the manufacturing of the test battery is not determined to be advanced to the subsequent stage.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify SOOD to include rejecting the test battery if manufacturing of the test battery is not determined to be advanced to the subsequent stage as SOOD clearly indicates rejecting batteries which do not meet the standards of manufacturing set by the testing. 
.

Response to Arguments
Applicant's arguments filed 04 February 2021 have been fully considered but they are not persuasive. 
With regards to the Objections to the Drawings, Applicant’s explanation of where the originally filed specification recites the controller being the “means for determining that a test battery is at a pre-designated stage of manufacture” (and thus performing the method step) is sufficient to overcome the drawing objections as the controller IS disclosed in the originally filed drawings.
Applicant’s amendments to claim 8 have overcome the rejections of the claim under 35 U.S.C §112(b).
With regards to the arguments of the rejections of claims 1, 3-6, 8, 10-12, and 14 as being rejected under 35 U.S.C. §102(a)(2), Applicant is correct that SOOD utilizes a previously taken A-scan of the same battery and not with an A-scan of a reference battery. However, the use of a reference object to determine baseline signatures or thresholds is well-known and well-recognized throughout the art of measuring and testing, not just in ultrasonic measuring and testing, as a simple and economic manner in which to test objects manufactured in a similar manner or which need to operate in a similar manner. Such is specifically taught by Couse in paragraph [0038] which specifically discloses comparing signals between the component under test and a “good” component (i.e. a reference component). Therefore, the specific addition of the reference data being from one or more reference batteries is NOT sufficient to overcome the combination of SOOD and Couse, especially as the use of reference standards to determine thresholds and reference signatures is well-known throughout the art.
With regards to claims 11 and 14, Applicant argues that SOOD does not include “at least one of transmission time of flight or reflection time of flight values of one or more of the sound signals”. However, SOOD discloses at paragraph [0071] evaluating the A-scan based on “timing” characteristics. As “time-of-flight” is a well-known and well-recognized “timing” 
With regards to claim 7, 13, 15, and 18-20, Applicant again argues that SOOD fails to teach or suggest the feature of “comparing the test data set with a reference data set comprising one or more reference data points of one or more reference batteries” as recited in claim 1. While this feature is NOT found in SOOD, Couse DOES disclose that it is known in the art to utilize a reference (“good”) object to obtain the reference data for comparison.
As for claims 15-20, NONE of these claims recite the argued feature. As no other argument has been presented, the previous rejections are maintained and hereby made final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flores-Lira (US 6,520,018 B1) discloses an ultrasonic inspection method for lead-acid battery terminal posts including comparing the transmitted and reflected echo of ultrasonic waves signals from the test object against a reference signal from an object without defects.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/Examiner, Art Unit 2855   

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855